Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2008/0304760 from IDS in view of Ikai US 2016/0134869 from IDS.
Lee discloses:
1. and under similar rationale 11 and complementary rationale 6 and 12. An encoder, comprising: circuitry; and memory connected to the circuitry, wherein, in operation, the circuitry (0087): derives a correction parameter using only a neighboring reconstructed image that neighbors a processing unit which has a determined size and is located at an upper left of a current block to be processed in an image, among neighboring reconstructed images that neighbor the current block (Figs. 2, 4; 0046-49; 0053)
Lee does not explicitly disclose the following, however Ikai teaches performs correction processing of the current block based on the correction parameter derived, when the current block has a size larger than the determined size (0414-8; Fig. 27)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to when the block size is small, calculation load of the illumination compensation is high, so that, when illumination compensation for a small block in which calculation load is high is not performed, an effect of reducing an amount of calculation for a worst case in the illumination compensation is achieved (Ikai 0418)
	
2. and 7. The encoder according to claim 1, wherein, when the size of the current block is larger than the determined size, the circuitry splits the current block into processing units each having the determined size, derives the correction parameter for the processing unit located at the upper left of the current block, and performs the correction processing of each of the processing units in the current (Figs. 2, 4; 0046-49; 0053).

3. and 8. The encoder according to claim 1, wherein, when the size of the current block is larger than the determined size in local illumination compensation (LIC) processing in inter prediction, the circuitry derives an LIC correction parameter using a neighboring reconstructed image that neighbors the processing unit located at the upper left of the current block and a neighboring reconstructed block that neighbors a reference block corresponding to the processing unit located at the upper left, and performs correction processing by LIC processing of a prediction image for the current block using the LIC correction parameter derived (Figs. 2, 4; 0046-49; 0053).

4. and 9. The encoder according to claim 1, wherein the determined size is a size of a pipeline processing unit (Figs. 2, 4; 0046-49; 0053).

5. and 10. The encoder according to claim 1, 
Lee does not explicitly disclose the following, however Ikai teaches wherein the determined size is 64×64 pixels (0069; 0071).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to use more updated block sizes as technology advances like largest coding unit (Ikai 0069)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483